780 N.W.2d 836 (2010)
ST. JOSEPH MERCY OAKLAND a/k/a Trinity Health-Michigan, Plaintiff Counter Defendant-Appellant,
v.
DETROIT OSTEOOPATHIC HOSPITAL CORPORATION, d/b/a Bi-County Community Hospital, a/k/a Henry Ford Health Systems and Andrea Abessinio, Defendant Counter Plaintiffs-Appellees.
Docket No. 140625. COA No. 286946.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of this application for leave to appeal is considered and, IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with prejudice and without costs.